Citation Nr: 0929597	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right patella, rated noncompensable prior to January 20, 
2009.

2.  Entitlement to an increased rating for chondromalacia of 
the right patella, rated 10 percent disabling since January 
20, 2009.

3.  Entitlement to an increased rating for instability of the 
right knee, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted a 
temporary total rating for chondromalacia of the right 
patella based on surgical or other treatment necessitating 
convalescence, effective June 1, 2007 and assigned a 
noncompensable rating, effective August 1, 2007. 

In his March 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Decision Review Officer with 
regard to the issue of an increased rating for chondromalacia 
of the right patella.  However, in May 2008 the Veteran 
requested that the scheduled hearing be cancelled.

In February 2009, the rating for chondromalacia of the right 
patella was increased to 10 percent, effective January 20, 
2009.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for increased ratings for chondromalacia 
of the right patella remains before the Board.


FINDINGS OF FACT

1.  Prior to January 20, 2009, the Veteran's chondromalacia 
of the right patella was manifested by painful movement and 
limitation of flexion to between 90 and 110 degrees with no 
limitation of extension.

2.  Since January 20, 2009, the Veteran's chondromalacia of 
the right patella has been manifested by noncompensable 
limitation of flexion, and limitation of extension to 20 
degrees.

3.  The Veteran has slight varus/valgus in the medial and 
lateral collateral ligaments without evidence of moderate 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for chondromalacia 
of the right patella prior to January 20, 2009 are met.  38 
U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5260-5261 
(2008).

2.  The criteria for a 30 percent rating for chondromalacia 
of the right patella have been met since January 20, 2009.  
38 U.S.C.A. §§ 1155; 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5014, 5260-5261.

3.  The criteria for a 10 percent rating for instability of 
the right knee have been met.  38 U.S.C.A. §§ 1155; 5107(b); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.27, 
4.71a, Diagnostic Code (DC) 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased-rating claim, 38 U.S.C.A § 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-adjudication letter dated in July 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for an increased rating for chondromalacia of the 
right patella.  In addition, this letter satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2007 
letter complied with this requirement.

The July 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The July 2007 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

In a July 2008 letter the Veteran was provided with notice 
that he should substantiate his claim with evidence of the 
impact of the disability on daily life, and told that some of 
the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a February 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for chondromalacia and 
instability of the right knee.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for increased ratings for 
chondromalacia of the right knee is thus ready to be 
considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chondromalacia of the right knee is currently 
rated under 38 C.F.R. § 4.71a DCs 5099-5014.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the 
use of DCs 5099-5014 reflects that there is no diagnostic 
code specifically applicable to the Veteran's right knee 
disability, and that this disability is rated by analogy to 
osteomalacia under DC 5014.  See 38 C.F.R. § 4.20 (allowing 
for rating of unlisted condition by analogy to closely 
related disease or injury).

Pursuant to DC 5014, osteomalacia is evaluated on the basis 
of limitation of motion of affected parts, as arthritis, 
degenerative. 38 C.F.R. § 4.71a, DC 5014.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

Limitation of knee flexion is rated as follows:  a 
noncompensable evaluation is assigned when it is limited to 
60 degrees; a 10 percent evaluation is assigned when it is 
limited to 45 degrees; a 20 percent evaluation is assigned 
when it is limited to 30 degrees; and a 30 percent evaluation 
is assigned when it is limited to 15 degrees. 38 C.F.R. § 
4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 
noncompensable evaluation is assigned when it is limited to 5 
degrees; a 10 percent evaluation is assigned when it is 
limited to 10 degrees; a 20 percent evaluation is assigned 
when it is limited to 15 degrees; a 30 percent evaluation is 
assigned when it is limited to 20 degrees; a 40 percent 
evaluation is assigned when it is limited to 30 degrees; and 
a 50 percent evaluation is assigned when it is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Period Prior to January 20, 2009

On private evaluation in May 2007, the diagnoses were right 
medial meniscal tear, a right knee chronic anterior cruciate 
ligament tear, and right knee patellofemoral syndrome.  

Examination of the right knee revealed range of motion from 0 
to 110 degrees with a positive flexion pinch and 
patellofemoral crepitus.  There was no skin compromise with 
mild synovitis and significant posteromedial joint line 
tenderness.  The right knee was stable to both varus and 
valgus stress and there was a sharp end point to Lachman's 
testing.  There was a negative posterior drawer test and no 
increased external rotation to dial testing.  

The Veteran had full strength and was otherwise 
neurovascularly intact.  MRI results indicated a non-distinct 
anterior cruciate ligament likely reflective of a chronic 
tear, grade 2 signal involving the posterior horn medial 
meniscus as well as small effusion.  The Veteran reported 
knee discomfort affecting his daily living.

A second May 2007 private evaluation report indicates 
diagnoses of a right medial meniscal tear, a right knee 
chronic anterior cruciate ligament tear, and right knee 
patellofemoral syndrome.  Examination of the right knee again 
revealed range of motion from 0 to 110 degrees, right knee 
positive flexion pinch, and positive patellofemoral crepitus.  
The Veteran reported knee discomfort which affected his daily 
living.  It was also reported in May 2007 that the Veteran 
would be undergoing surgery for the meniscal tear in June 
2007.

A private evaluation report dated in June 2007, indicates a 
diagnosis of status post right knee arthroscopy, 
chondroplasty of the lateral tibial plateau and medial 
trochlea.  Examination of the right knee revealed reasonable 
range of motion and that the Veteran was otherwise 
neurovascularly intact.

A July 2007 VA examination report reveals that right knee 
flexion was to 90 degrees and extension to 0 degrees.  There 
was mild stated weakness, no objective evidence of painful 
motion, and no redness, heat, abnormal movement, or guarding 
of movement.  Right knee tenderness was denied.  The Veteran 
had a slower, but overall normal gait, got up more slowly 
when arising from a seated position, and stood erect.  There 
was no breakdown or unusual shoe pattern that would indicate 
abnormal weight bearing and no apparent ankylosis.  
Examination of right knee stability was deferred due to 
recent surgical intervention.  

The Veteran reported constant (daily) right knee pain, pain 
on repeated use, stiffness, swelling, heat and no redness, 
instability or giving way, and some locking.  Furthermore, 
the Veteran reported fatigue, weakness, lack of endurance, 
and incoordination with repetition.  Such factors moderately 
additionally limited joint function.  The severity of the 
right knee pain was 5/10 baseline and 7/10 during flare-ups.  
Flare-ups were reported when the Veteran engaged in too much 
activity during bad weather, with such flare-ups lasting 3 
days and causing the Veteran to stop what he was doing.  As a 
result, he tried to limit stair climbing during weather 
changes and used a cane when his knee bothered him 
(approximately 3 days per week). 

The Veteran further reported that he began to experience mild 
occasional twinges of pain in his right knee after injuring 
his knee in service.  Over the years, the pain and discomfort 
slowly became worse and there was more popping, weakness, and 
difficulty arising from a seated position.  In January 2007, 
the Veteran experienced heavy right knee swelling that never 
went down.  As a result, he underwent arthroscopic surgery in 
June 2007 due to internal scarring, a possible small tear of 
the meniscus, and possible plica formation.  He was employed 
in a drug rehab clinic for 14 years and was not working at 
the time of the July 2007 examination because he was unable 
to climb stairs.  However, he was undergoing physical therapy 
and planned on returning to work full time in August 2007.  
Overall, the Veteran reported moderate functional 
limitations.

A private examination report dated in July 2007 indicated a 
diagnosis of status post right knee arthroscopy, 
chondroplasty of lateral tibial plateau and medial trochlea.  
The Veteran's right knee had full range of motion with mild 
flexion pinch, no patellofemoral crepitus, no evidence of 
instability, and full strength.  The Veteran reported trouble 
sleeping due to throbbing and tingling, but denied any 
radiating symptoms.

On private evaluation in August 2007, the diagnosis was 
status post right knee arthroscopy, chondroplasty of lateral 
tibial plateau and medial trochlea.  The Veteran's right knee 
had full range of motion with mild flexion pinch, no 
patellofemoral crepitus, no evidence of instability, and full 
strength.  He was otherwise neurovascularly intact.

The above evidence reflects that there is a right knee 
disability with pain and only noncompensable limitation of 
flexion prior to January 20, 2009.  Therefore, a rating of 10 
percent, but not higher, is warranted under DC 5014 prior to 
January 20, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.71a, 
DC 5003, 5014, 5260, and 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that the Veteran has voiced 
subjective complaints of pain, mild weakness, fatigue, lack 
of endurance, and incoordination associated with the 
Veteran's right knee prior to January 20, 2009.  Flare-ups 
had also been reported.  The VA examiner who conducted the 
July 2007 examination reported that such factors moderately 
additionally limited right knee joint function.  

The private evaluation reports dated in July and August 2007, 
shortly after surgery, however, indicate that the Veteran's 
right knee had full range of motion with no reported 
functional impairment.  Unfortunately the VA examiner did not 
report the points at which functional impairment affected 
knee range of motion, but the examiner did note that there 
was no objective pain on motion and subjective reports of 
mild weakness.  As discussed below, a 2009 VA examination 
showed that the Veteran was affected by functional factors at 
90 degrees.

Given that functional factors were not reported on private 
treatment, that the 2007 VA examiner found at most mild 
functional factors on objective examinations, and that the 
2009 examination did not find functional factors causing 
compensable limitation of flexion, the evidence does not 
support assignment of a higher rating under DCs 5260 and 
5261, as the evidence does not reflect that the Veteran's 
pain, weakness, fatigue, lack of endurance, and 
incoordination were so disabling to actually or effectively 
result in flexion limited to 45 degrees or limitation of 
extension under DCs 5260 and 5261.

The limitation of flexion more closely approximated the 
noncompensable level than the criteria for a 10 percent 
rating under DC 5260.  38 C.F.R. § 4.7.  Therefore, a 10 
percent rating is warranted on the basis of noncompensable 
limitation of flexion prior to January 20, 2009.

The Veteran was found to have full extension to 0 degrees on 
the July 2007 VA examination and during all private 
evaluations prior to July 20, 2009.  Hence a separate rating 
for limitation of extension is not warranted.

As to instability, under DC 5257, knee impairment with 
recurrent subluxation or lateral instability is rated as 
follows: a 10 percent evaluation is assigned if the condition 
is slight; a 20 percent evaluation is assigned if the 
condition is moderate; and a 30 percent evaluation is 
assigned if the condition is severe. 

The Board notes that the Veteran reported symptoms of right 
knee instability during the July 2007 VA examination.  
However, a May 2007 private evaluation indicates that the 
right knee was stable to both varus and valgus stress and 
that there was a negative posterior drawer test and no 
increased external rotation to dial testing.  Furthermore, 
Dr. Kwok's July and August 2007 examination reports indicate 
that there was no evidence of right knee instability.  
Therefore, while the Veteran is competent to report 
observable symptoms of his right knee problems, such as 
instability, his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, specific 
negative findings of right knee instability in May, July, and 
August 2007, outweigh the Veteran's unsupported statements to 
the contrary.

In addition, the Veteran is not entitled to a rating under 
DCs 5256, 5262-5263 as there is no evidence of ankylosis, 
tibia or fibula impairment, or genu recurvatum.  Although 
there is evidence of right knee locking, pain, and effusion, 
there is no evidence of semilunar cartilage dislocation.  
Therefore, the Veteran is not entitled to a rating under DC 
5258.  Also, there is evidence of right knee cartilage 
removal as the Veteran had a right knee arthroscopy, 
chondroplasty of the lateral tibial plateau and medial 
trochlea in June 2007.  However, the Veteran is not entitled 
to a separate rating under DC 5259 for symptomatic semilunar 
cartilage removal because the symptoms of any such cartilage 
removal are right knee pain and limitation of motion.  

The Veteran is already receiving a 10 percent disability 
rating under DC 5014 due to noncompensable limitation of 
right knee motion and his complaints of right knee pain are 
contemplated by the 10 percent rating under DC 5014. 
Therefore, separate ratings under DCs 5014 and 5259 would 
constitute pyramiding.  See 38 C.F.R. § 4.14; see also 
Amberman v. Shinseki, No. 2008-7111, 2009 WL 1841630, at *3 
(Fed. Cir. June 29, 2009) ("two defined diagnoses constitute 
the same disability for purposes of section 4.14 if they have 
overlapping symptomatology).

Accordingly, the Board finds that an increased rating of 10 
percent, but no higher, for chondromalacia of the right 
patella, is warranted under DC 5014 prior to January 20, 
2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.71a, DCs 5003, 
5014, 5260, and 5261.

Period Since January 20, 2009

A January 2009 VA examination report indicated a diagnosis of 
degenerative joint disease of the right knee with clinical 
signs of meniscal disease.  Examination of the right knee 
reveals that flexion was to 110 degrees with pain from 90 to 
110 degrees and that extension was to 0 degrees with pain 
from -20 degrees to full extension.  

The right knee joint was painful on motion; but there was no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Range of right knee motion or joint function were 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The Veteran walked 
with a limping gait and there were functional limitations on 
standing and walking in that he had to hold on, particularly 
when walking up and down stairs.  Also, there were no 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.

The January 2009 VA examination report further indicates that 
examination of the medial and lateral collateral ligaments 
revealed varus/valgus in neutral and in 30 degrees of 
flexion, with normal being no motion.  Examination of the 
anterior and posterior cruciate ligaments revealed negative 
Lachman's and anterior and posterior drawer tests.  There was 
positive McMurray's test upon examination of the medial and 
lateral meniscus.  X-rays (noted as being of the left knee) 
revealed reduction in the height of the knee joint medially, 
minimal osteophytes along the medial aspect of the proximal 
tibia, no bone destruction, and unremarkable overlying soft 
tissues.  Overall, X-rays revealed minimal degenerative 
disease involving the medial compartment of the knee joint. 

Furthermore, the January 2009 VA examination report indicates 
that the Veteran reported that since the 2007 surgery, he had 
continued to have daily pain, weakness, stiffness, swelling, 
instability, and giving way, but no heat, redness, locking, 
fatiguability, or lack of endurance.  No flare-ups were 
reported.  

The Veteran used a brace daily for the previous 1-2 years and 
a cane for many years to help with stability, but no crutches 
or corrective shoes were needed.  There were no reported 
episodes of dislocation or recurrent subluxation.  
Furthermore, the Veteran reported that he worked at a rehab 
center and that his knee disability caused a problem because 
the building in which he worked had stairs and stairs 
bothered him a lot. 

As a result, he had moved his bedroom at home downstairs so 
he did not have to climb stairs.  Also, the Veteran was no 
longer able to play basketball and although he was able to 
get dressed in the morning, it was hard to bend to put on 
pants.  

The above evidence reflects that there is a right knee 
disability with pain and only noncompensable limitation of 
flexion since January 20, 2009.  Painful motion, however, is 
deemed limited motion "even though a range of motion may be 
possible beyond the point when pain sets in".  Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995).  The January 2009 
examination report showed that the Veteran experienced 
painful extension at -20 degrees.  This must be considered 
limitation of extension to 20 degrees.  Such limitation 
warrants a 30 percent rating under DC 5261.  Therefore, an 
increased rating of 30 percent for chondromalacia of the 
right patella is warranted under that DC.

In considering the DeLuca factors, the examiner found that 
functional factors did not further limit motion.  Therefore, 
even considering pain and other factors, the evidence does 
not support assignment of a higher rating under DCs 5260 and 
5261.  38 C.F.R. § 4.7.  

A separate 10 percent rating is not warranted for limitation 
of motion.  VA's General Counsel held that separate 
evaluations are warranted for limitation of extension and 
flexion, only when that limitation meets the criteria for a 
noncompensable evaluation under DCs 5260 or 5261.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).  The Veteran's limitation 
of flexion has not approximated the noncompensable level, 60 
degrees, specified in DC 5260.

As to instability under DC 5257, the VA examiner indicated 
that there was no objective evidence of right knee 
instability.  However, the January 2009 VA examination report 
indicates that examination of the medial and lateral 
collateral ligaments revealed varus/valgus in neutral and in 
30 degrees of flexion.  

The report further noted that normal findings would reveal no 
motion.  Therefore, the examination findings are inconsistent 
with the VA examiner's assertion.  Given the abnormal medial 
and lateral collateral ligament findings and the VA examiners 
explanations, together with the finding of no objective 
evidence of right knee instability, there is evidence of 
possible slight lateral instability of the right knee.  

Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that an increased rating of 10 percent, for right 
knee instability under DC 5257, is warranted, effective 
January 20, 2009.

In addition, the Veteran is not entitled to a rating under 
DCs 5256, 5258, or 5262-5263 as there is no evidence of 
ankylosis, locking of the knee, effusion, tibia or fibula 
impairment, or genu recurvatum.  Also, as discussed above, 
the Veteran is not entitled to a separate rating under DC 
5259 for symptomatic removal of semilunar cartilage because 
separate ratings under DCs 5014 and 5259 would constitute 
pyramiding.  



Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In a July 2007 written statement (VA Form 21-4138), the 
Veteran stated that due to his right knee disability, he 
could no longer function well enough to do his job.  
Furthermore, the July 2007 and January 2009 VA examination 
reports indicate that the Veteran's right knee disability 
caused problems with his job, especially due to stairs in the 
building where he worked.  The Veteran's statement and the VA 
examination reports raise the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
disability are pain, weakness, and limitation of right knee 
motion.  These symptoms are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation for the service connected 
disability addressed herein is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating of 10 percent, but no 
higher, for chondromalacia of the right patella, prior to 
January 20, 2009 is granted.

Entitlement to an increased rating of 30 percent for 
chondromalacia of the right patella, since January 20, 2009 
is granted.

Entitlement to an increased rating of 10 percent for 
instability of the right knee is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


